Exhibit 10.2

DIRECTOR DEFERRED STOCK UNIT AWARD TERMS

PROLOGIS, INC 2012

LONG-TERM INCENTIVE PLAN

Effective as of                                  (the “Grant Date”),
                                 (the “Participant”) has been granted a Full
Value Award under the Prologis, Inc. 2012 Long-Term Incentive Plan (the “Plan”)
in the form of deferred stock units (the “Award”). The Award shall be subject to
the following terms and conditions (sometimes referred to as the “Award Terms”).

1. Award. Subject to the Award Terms and the Plan, the Participant is hereby
granted                      deferred stock units (the “Units”). This Award
contains the right to credits of dividend equivalent units (“Dividend Equivalent
Units”) as described in Section 4. Each vested Unit and Dividend Equivalent Unit
shall be paid in accordance with Section 5.

2. Definitions. Except where the context clearly implies or indicates the
contrary, a word, term, or phrase used in the Plan is similarly used in the
Award Terms.

3. Vesting. Subject to the Award Terms, the Plan and any other agreement between
Prologis, Inc. (“Prologis”) and the Participant, the Units awarded hereunder
shall vest in their entirety on the earlier of (a) the first anniversary of the
Grant Date or (b) the first annual meeting of the stockholders of Prologis that
occurs after the Grant Date (which date shall be referred to as the “Vesting
Date”) provided that the Participant’s Termination Date has not occurred prior
to the Vesting Date. Notwithstanding the foregoing, if the Participant’s
Termination Date occurs by reason of death, Disability or Retirement, any
unvested Units shall vest immediately on the Termination Date and the
Termination Date shall be the “Vesting Date” for purposes of the Award Terms.
All Units which are not vested on or before the Participant’s Termination Date
shall immediately expire and shall be forfeited upon the Participant’s
Termination Date and the Participant shall have no further rights with respect
to such Units.

4. Dividend Equivalent Payments. As of each dividend payment date with respect
to Stock, the Participant shall be credited with Dividend Equivalent Units as
follows:

 

  (a) If a Stock dividend is paid or distributed with respect to shares of
Stock, then the Participant will be credited with that number of additional
deferred stock units in the form of Dividend Equivalent Units equal to the
product of (i) the number of shares of Stock paid or distributed in the dividend
with respect to a share of Stock, multiplied by (ii) the number of Units and
previously credited Dividend Equivalent Units outstanding under this Award as of
the dividend payment date.



--------------------------------------------------------------------------------

  (b) If a cash dividend is paid or distributed with respect to a share of
Stock, then the Participant will be credited with that number of additional
Stock Units equal to the product of (i) the number of Units and previously
credited Dividend Equivalent Units outstanding under this Award as of the
dividend payment date, multiplied by (ii) the quotient of the amount of the cash
dividend per share of Stock divided by the Fair Market Value of a share of Stock
on the dividend payment date.

Dividend Equivalent Units will be subject to the same vesting, expiration and
forfeiture terms as apply to the Units to which they relate and will be paid at
the same time and in the same form as the Units to which they relate in
accordance with Section 5.

5. Payment. Subject to the Award Terms, the Units and Dividend Equivalent Units
granted hereunder shall be deemed deferred in accordance with the terms of the
Prologis, Inc. Nonqualified Deferred Compensation Plan (or a successor thereto,
the “Deferred Compensation Plan”) and shall be credited to the Participant’s
accounts under the Deferred Compensation Plan as of the Vesting Date in
accordance with the terms of the Deferred Compensation Plan. Following the
Vesting Date, payment of all of the Participant’s rights with respect to such
amounts shall be made in accordance with and shall be subject to the terms of
the Deferred Compensation Plan; provided, however, that unless otherwise elected
by the Participant under the Deferred Compensation Plan, payment with respect to
vested Units and corresponding Dividend Equivalent Units shall be made within 90
days following the third anniversary of the Grant Date and the Participant shall
not be permitted to elect the calendar year of payment.

6. Units and Dividend Equivalent Units Are Not Stock. Neither award of Units nor
the corresponding right to Dividend Equivalent Units under the Award Terms
constitutes the award of Stock, and nothing in the Award Terms shall be
construed to give the Participant any rights as a stockholder of Prologis prior
to payment of Units or corresponding Dividend Equivalent Units.

7. Transferability. This Award is not transferable except as designated by the
Participant by will or by the laws of descent and distribution.

8. Adjustment of Award. All Units and Dividend Equivalent Units subject to the
Award Terms shall be adjusted by the Committee in accordance with subsection 4.2
of the Plan (or a successor provision) to reflect certain corporate transactions
which affect the number, type or value of the Units or Dividend Equivalent
Units.

9. Change in Control. In the event that, prior to the Vesting Date and prior to
the date on which the Award has otherwise expired or been forfeited (a) the
Participant’s service is terminated by Prologis or the successor to Prologis
other than for Cause within 24 months following a Change in Control or (b) the
Plan is terminated by Prologis or its successor following a Change in Control
without provision for the continuation of the Award, all Units and Dividend
Equivalent Units, to the extent they have not otherwise expired or been
cancelled or forfeited, shall immediately vest and

 

2



--------------------------------------------------------------------------------

the date of the vesting shall be the “Vesting Date”. Any Units and Dividend
Equivalent Units that vest pursuant to this Section 9 shall be paid as soon as
practicable following the Vesting Date but in no event later than March 15 of
the year following the year in which the Vesting Date occurs; provided, however,
that if the Units and Dividend Equivalent Units that vest pursuant to this
Section 9 are subject to section 409A of the Code, payment on account of the
vesting shall be permitted only if the payment is a permitted payment event
under section 409A of the Code and, if the payment on account of vesting is not
a permitted payment event under section 409A, the Units and Dividend Equivalent
Units shall vest in accordance with this Section 9 but payment shall be made in
accordance with Section 5 as of the date payment would otherwise have been made
without regard to the vesting of the Units and Dividend Equivalent Units under
this Section 9.

10. Award Not Contract of Service. The Award does not constitute a contract of
continued service, and the grant of the Award shall not give the Participant the
right to be retained in the service of Prologis or any Related Company, nor any
right or claim to any benefit under the Plan or the Award Terms, unless such
right or claim has specifically accrued under the terms of the Plan and the
Award Terms.

11. Administration. The authority to administer and interpret the Award Terms
shall be vested in the Committee, and the Committee shall have all the powers
with respect to the Award Terms as it has with respect to the Plan. Any
interpretation of the Award Terms by the Committee and any decision made by it
with respect to the Award Terms is final and binding on all persons.

12. Plan Governs. The Award Terms shall be subject to the terms of the Plan, a
copy of which may be obtained by the Participant from the office of the
Secretary of Prologis.

13. Amendment and Termination. The Board may at any time amend or terminate the
Plan, provided that, in the absence of written consent to the change by the
Participant (or, if the Participant is not then living, the Participant’s
Beneficiary) no such amendment or termination may materially adversely affect
the rights of the Participant or Beneficiary awarded hereunder. Adjustments
pursuant to subsection 4.2 of the Plan (or a successor provision) and amendments
to conform to the requirements or provisions of section 409A of the Code shall
not be subject to the foregoing limitations.

14. Special 409A Provisions. To the extent that any payments or benefits under
the Award Terms are subject to section 409A of the Code and are paid or provided
on account of the Participant’s termination of service, the determination as to
whether the Participant has had a termination of service (or separation from
service) shall be made in accordance with section 409A of the Code and the
guidance issued thereunder. To the extent applicable, the Award Terms are
intended to conform to the requirements of section 409A of the Code and shall be
interpreted in all respects in accordance with section 409A of the Code.

 

3